Citation Nr: 1718671	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-44 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for residuals, to include pain and scars, of a left ear tympanic membrane perforation (previously claimed as a left ear condition).

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1945 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran initially requested a Board hearing before a Veterans Law Judge in his August 2016 substantive appeal, VA Form 9.  However, in a subsequent October 2016 statement, the Veteran's authorized representative withdrew his request for a Board hearing at that time.  In light of this withdrawal, the Board will proceed to adjudication of the appeal at this time without the benefit of a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for residuals of a left ear tympanic membrane perforation is considered reopened; that reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1971 decision, the Board denied entitlement to service connection for a left ear condition.  

2.  New evidence that tends to substantiate the claim of service connection for residuals of a left ear tympanic membrane perforation (previously claimed as a left ear condition) has been received since the final May 1971 Board decision.

3.  Throughout the appeal period, the Veteran's bilateral ear hearing acuity does not commensurate to a compensable evaluation under the rating criteria.
CONCLUSIONS OF LAW

1.  The Board's May 1971 denial of service connection for a left ear condition is final.  38 U.S.C.A. § 7104 (West 2014).

2.  New and material evidence has been received, and the claim of service connection for residuals of a left ear tympanic membrane perforation is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  VA provided adequate notice in a letter sent to the Veteran in July 2014.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided adequate examinations in March 2013 and May 2014, as discussed below.


There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

New and Material Evidence for a Left Ear Condition

A decision of the Board becomes final and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

VA must review all of the evidence submitted since the final Board decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

Historically, the Veteran initially filed a claim for service connection for a left ear condition due to acoustic trauma, alleging a fellow soldier fired his rifle close to the Veteran's left ear.  A June 1970 rating decision denied that claim on the basis that the Veteran's left ear condition was not incurred in nor aggravated by his service.  The Veteran perfected an appeal of this rating decision, and in a May 1971 decision, the Board denied service connection for residuals of the claimed left ear condition on the same basis as the June 1970 rating decision.  

Since the May 1971 Board decision, the Veteran filed to reopen his left ear condition claim in May 2013.  The Veteran specifically asserted residuals of a left ear tympanic membrane perforation, to include scars and pain.  Since the 1971 Board decision, VA has conceded that the Veteran was exposed to acoustic trauma in service, and has granted service connection for bilateral hearing loss and tinnitus.  Consequently, based on the above, a VA examination is necessary in order to address the question of whether any residuals, if such exist, of the tympanic membrane perforation of the left ear are due to service, including the conceded acoustic trauma, and/or whether the Veteran's bilateral hearing loss or tinnitus caused or aggravated any residuals.  Accordingly, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claim of service connection for residuals of a left ear tympanic membrane perforation, and this claim is reopened.  See 38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110, 117   (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

Increased Evaluation for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2016).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2016).

The Veteran was initially service connected for his bilateral hearing loss in a May 2011 rating decision; he was notified of that decision in a letter dated the same month.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the May 2011 rating decision.  Subsequently, the Veteran filed his claim for an increased evaluation for bilateral hearing loss in November 2012.  Thus, the Board will undertake analysis of the claim for an increased evaluation for bilateral hearing loss based on evidence since November 2011, one year prior to the Veteran's claim for an increase.  

Turning to the evidence of record, the Veteran underwent a VA audiological examination in March 2013.  During that examination, the Veteran reported difficulty with understanding words in conversations.  The Veteran underwent audiometric testing which revealed as follows: 



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
15
20
30
60
75
46
92%
LEFT
25
30
50
65
80
56
84%

The above results are not productive of a pattern of exceptional hearing loss for his right or left ears, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

Additionally, the Veteran underwent a second VA audiological examination in May 2014.  He again reported difficulty in understanding conversations.  The Veteran underwent audiometric testing which revealed as follows:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
15
25
30
60
75
48
92%
LEFT
25
30
50
65
80
56
84%

The March 2014 VA examiner noted that the testing comparison to the March 2013 examination revealed no significant changes in hearing at that time.  

The above results are also not productive of a pattern of exceptional hearing loss for his right or left ears, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss for these VA examination results.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level I hearing acuity for the right ear and Level I hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Board has reviewed the Veteran's VA treatment records from November 2011 through the present; those records do not document any audiometric testing on which to evaluate the Veteran's hearing loss disability.  

While the Board further notes the Veteran reported in 2007 that he received treatment at the Orlando VA Medical Center, and these records have not yet been associated with the claims file, the Board has no reason to believe these records document any audiometric testing, or would provide any relevant evidence regarding the Veteran's claim for an increased evaluation of his bilateral hearing loss as he did not file the claim on appeal until six years later.

During the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability throughout the normal conditions of his life and his activities of daily living, which include difficulty understanding with background noise, conversation loss, and the use of hearing aids.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  
However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The Court has held that the rating criteria in this case contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, although it does not contemplate effects other than difficulty hearing or understanding speech as it does not otherwise 
account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  See Doucette v. Shulkin, No. 1-2818 (U.S. Vet. App. Mar. 6, 2017).  That mechanical application does not yield a compensable evaluation for the Veteran's level of hearing loss throughout the appeal period.  

Accordingly, the Board must deny the Veteran's claim for increased evaluation for bilateral hearing loss at this time based on the evidence of record; the Veteran's hearing acuity loss does not commensurate to a compensable evaluation under the rating criteria.  See 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence with respect to the claim of service connection for residuals of a left ear tympanic membrane perforation has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

A compensable evaluation for bilateral hearing loss is denied. 


REMAND

As discussed above, the Veteran's claim for service connection for residuals of a left ear tympanic membrane perforation has been reopened.  However, additional development and clarification is needed before the Board can adjudicate this claim on the merits.

In an April 1971 statement, the Veteran reported he had served in the National Guard in Puerto Rico from 1951 to 1955.  It is currently unclear whether the Veteran received medical treatment during this time; however, there is no indication that an attempt to obtain any medical records from this period of the Veteran's service was made.  Additionally, in a May 2007 statement, the Veteran reported he had received treatment at the Orlando VA Medical Center.  Again, there is no indication that an attempt to obtain these records was made.  Further, there are no formal findings that these records were unavailable and that further attempts at obtaining them would be futile.  Accordingly, the Board must remand this case in order for VA duty's to assist obligation to be fulfilled.  

Additionally, as previously noted, the Veteran has asserted residuals of a left ear tympanic membrane perforation, to include scars and pain.  Further, since the 1971 Board decision, VA has conceded that the Veteran was exposed to acoustic trauma in service, and has granted service connection for bilateral hearing loss and tinnitus.  Therefore, a remand is necessary to obtain a VA examination that addresses the question of whether any residuals, if such exist, of the tympanic membrane perforation of the left ear are due to service, including the conceded acoustic trauma, and/or whether the Veteran's bilateral hearing loss or tinnitus caused or aggravated any residuals.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain any medical records from the period of the Veteran's National Guard service 1951-1955., and associate those records with the claims file.  If the records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain any and all VA treatment records from the Orlando or San Juan VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA examination in order to determine whether the Veteran's residuals, to include pain and scars, of a left ear tympanic membrane perforation are related to his military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

Following review of the claims file and examination of the Veteran, the examiner is asked to identify any residuals, to include pain and scars, of a left ear tympanic membrane perforation.  The examiner should opine whether any residuals, to include pain and scars, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the conceded acoustic trauma.  

Then, the examiner should opine whether any residuals of the left ear tympanic membrane perforation, to include pain and scars, are at least as likely as not (a) caused by, or (b) aggravated (i.e. a worsening of the underlying disability rather than a temporary increase in symptoms) by the Veteran's service-connected bilateral hearing loss or tinnitus.  

If aggravation of the Veteran's residuals of his left ear tympanic membrane perforation by his bilateral hearing loss or tinnitus is found, the examiner must attempt to establish a baseline level of severity of the residuals prior to aggravation by the service-connected bilateral hearing loss or tinnitus.

All opinions must be accompanied by an explanation. 

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for residuals of a left ear tympanic membrane perforation.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


